DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0212722 A1) in view of He et al. (CN 110364675 A, citations refer to enclosed machine translation), further in view of Kong et al. (US 2020/0176739 A1).
Regarding claim 1, Lee teaches a battery system (“Battery Pack”, Title, where a pack is a type of system; fig. 1) comprising: 
a plurality of battery modules 300 including battery cells 10 (“the battery module assembly 300 includes four battery modules 200 having cell units 100, each of which includes two battery cells 10”, [0062]; figs. 1 and 2; the battery module assembly of Lee corresponds to the claimed battery module, and the module and cell units of Lee may be considered submodules of the modules 300),
wherein each of the battery cells 10 includes a positive electrode tab and a negative electrode tab formed at one side (“electrode terminals 11”, [0067], are formed by joining tab-shaped terminals of adjacent cells and are shown in fig. 5 as being on one end of the battery cell 10; “a cathode terminal and an anode terminal protrude from opposite ends or one end of the battery case”, [0035], such that one terminal of each battery cell 10 will be a positive electrode tab, and the other terminal of each battery cell 10 will be a negative electrode tab; “a cathode terminal  and an anode terminal protrude from one end of the battery case”, Claim 10), 
and the battery cells are stacked (“the battery cells are stacked to constitute a battery module”, [0035]; figs. 1 and 10 show the battery cells 10 in a cell stack as part of the module and the pack/system), 
wherein each of the plurality of battery modules 300 comprises: a first terminal (collectively body parts 232) having a first positive electrode terminal 234 and a first negative electrode terminal 234, which are formed by connecting electrode tabs located at one end of the battery cells 10 (“Each body part 232 is configured to have a structure in which an external input and output terminal 234 is formed at an L-shaped side thereof”, [0072]; fig. 8 shows a first polarized terminal 234 and a second polarized terminal 234’ as parts of a terminal collectively formed by body parts 232 and 232’; “a bus bar assembly 230 disposed at the front of the battery modules 200 to electrically connect the battery modules 200 to one another in parallel”, [0062], such that one polarized terminal 234 will be a positive electrode terminal, and the other polarized terminal 234 will be a negative electrode terminal; “the electrode terminals 11 of the cell units 100 are electrically connected to each other via bus bars 233”, [0071], where the terminals 11 are formed by gathering tabs of adjacent cells, and the bus bars 233 connect the terminals 11 to the module terminals 234); 
wherein the first terminal of one battery module 300 of the plurality of battery modules 300 are electrically connected with the first terminal of battery modules 300 adjacent to the one battery module 300 (fig. 9 shows one battery module 300 in a pack, such that the terminal comprised of two body parts 232 together with positive and negative terminals 234 is facing outwards in an accessible manner; fig. 10 shows that each battery module 300 has an outward facing terminal, and this outward facing is an arrangement which allows the terminal of one module to be electrically connected to the terminal of another module, e.g. through a busbar or cable).
Lee does not teach that a positive electrode tab and a negative electrode tab are formed at both two opposite side of the battery cells; a second terminal having a second positive electrode terminal and a second negative electrode terminal, which are formed by connecting electrode tab located at the other end of the battery cells; and that the first and second terminals of one battery module of the plurality of battery modules are arranged to be electrically connected with the first and second terminals of battery modules adjacent to the one battery module.
	He teaches a battery module (pack 1000) including battery cells 100 (“Single cells, power battery packs and vehicles”, Title; “The power battery pack 1000 according to the embodiment of the present application includes: a battery pack casing and a plurality of single cells 100 in the above-mentioned embodiments”, [0074]; fig. 3):
wherein each of the battery cells 100 includes a positive electrode tab 21, 23 and a negative electrode tab 22, 24 formed at both two opposite sides (“The first positive electrode terminal 21 and the first negative electrode terminal 22 are provided on the first end surface, the second positive electrode terminal 23 and the second negative electrode terminal 24 are provided on the second end surface”, [0040]; fig. 3 shows terminals, i.e. tabs, formed on opposite sides of the cell 100), 
and the battery cells are stacked (“Wherein, the single cells 100 are installed in the battery pack casing, the multiple single cells 100 are arranged in sequence, and the upper and lower ends of the multiple single cells 100 are kept flush”, [0075], in other words, the cells are stacked; fig. 3 shows cells 100 in a stack formation).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the battery modules of Lee by replacing the two-terminal cells of Lee with the four-terminal cells of He, since four terminals allows for a variety of advantages including improved safety and efficiency (“In this way, the number of paths through which the current is drawn is increased, and when one of the two pairs of positive and negative electrode terminals fails, the other pair can be used as a backup. Therefore, the single cell 100 is designed with four electrode terminals, which can reduce the size of the single electrode terminal, reduce the difficulty of sealing and manufacturing of the single electrode terminal, and at the same time improve the overcurrent capability, which can improve the safety and stability of the single cell 100 in use, and the single battery 100 can realize bidirectional extraction, which greatly reduces the internal resistance of the battery and enhances the overcurrent efficiency”, [0052], He; see also [0034] of He). 
Additionally, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to further modify Lee by adding a second terminal having a second positive electrode terminal and a second negative electrode terminal, which are formed by connecting electrode tabs located at the other end of the battery cells, wherein the second terminal of one battery module of the plurality of battery modules is arranged to be electrically connected with the second terminals of battery modules adjacent to the one battery module. Duplicating the first terminal of Lee to create a second terminal connecting the second set of electrode tabs provides the electrical connection needed in order to achieve the bidirectional extraction touted by He ([0052]), as would be understood by a person of ordinary skill in the art. (“When the currents of all four electrode terminals are turned on, the conduction of dual flow paths or multiple flow paths can be realized, which can greatly reduce the internal resistance of the single cell 100 and improve the overcurrent capability of the single cell 100. Compared with the single input and single output, the charging and discharging efficiency of the single battery 100 of the present application is higher, which is more conducive to saving the user's charging and discharging time, and has better practicability”, [0034] of He, which implies a second terminal structure with a second positive electrode terminal and a second negative electrode negative terminal being a second input and second output; “Electrode terminals of the cell units may be electrically connected to each other via bus bars”, [0031], Lee; “the bus bar assembly may include… a structure in which an external input and output terminal is formed”, [0032], Lee, such that the terminal structure of Lee provides the desired electrically connectivity). 
Lee as modified thus far does not teach that first and second positive electrode terminals of a first battery module among the plurality of battery modules are respectively connected to first and second negative electrode terminals of a second battery module adjacent to the first battery module, and first and second positive electrode terminals of the second battery module are respectively connected to first and second negative electrode terminals of a third battery module adjacent to the second battery module.
Kong teaches a battery system 10 similar to that of Lee, comprising battery modules 100 including battery cells 110 (“Referring to FIG. 3, a battery pack 10 includes a plurality of battery modules 100”, [0051]; “Referring to FIG. 7, the battery module 100 according to the present exemplary embodiment may include a battery cell 110 and a bus bar frame 150”, [0057]). Specifically, Kong teaches that a positive electrode terminal of a first battery module among the plurality of battery modules is connected to a negative electrode terminal of a second battery module adjacent to the first battery module, and a positive electrode terminal of the second battery module is connected to a negative electrode terminal of a third battery module adjacent to the second battery module (“The bus bar 500 may include a first bus bar 500a connecting the first battery module 100a and the second battery module 100b, a second bus bar 500b connecting the second battery module 100b and the third battery module 100c, and a third bus bar 500c connecting the third battery module 100c and the first battery module 100a”, [0054]; the bus bars connect terminals of adjacent batteries in series, i.e. with positive terminals connected to negative terminals, as shown in figs. 4-6).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the first and second terminals of modified Lee such that first and second positive terminals are connected to respective first and second negative terminals of an adjacent battery module for a first and second module and for a second and third module as taught by Kong. Such a person would have been motivated to apply the connections of Kong in order to achieve a large capacity battery pack (“as the need for a large capacity structure increases, including the use of energy storage sources, a demand for battery packs having a multi-module structure in which a plurality of rechargeable batteries formed by assembly a plurality of battery modules coupled in series and/or in parallel with each other has increased”, [0005]). 
Regarding claim 3, modified Lee teaches the battery system according to claim 1, wherein the first and second terminals are configured to operate independently. Lee as modified by He has independent first and second pairs of positive and negative electrode tabs (“the number of paths through which the current is drawn is increased, and when one of the two pairs of positive and negative electrode terminals fails, the other pair can be used as backup”, [0052]). Since the first and second terminals of Lee are applied to independent first and second pairs of tabs, the first and second terminals will be configured for the same independence as their respective pair of tabs. 
Regarding claim 4, modified Lee teaches the battery system according to claim 1.
Lee as modified thus far does not explicitly teach that the first and second positive electrode terminals and the first and second negative electrode terminals are configured so that terminals having the same polarity are disposed on the same side in a length direction of the battery module. However, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to configure the terminals so that terminals of the same polarity are on the same side in a length direction of the battery module, with the alternative being that terminals of different polarity are on the same side. Both alternatives can be predictably achieved by adjusting the terminal structure. Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding claim 5, modified Lee teaches the battery system according to claim 1, wherein the plurality of battery modules are configured so that polarities of the first terminals are alternately arranged in an arrangement direction of the plurality of battery modules (figs. 9 and 10 of Lee show that the positive and negative terminals 234 are roughly aligned in what may be considered the arrangement direction of the modules; since each battery module has a positive terminal and a negative terminal, the polarities will alternate at least every second terminal).
Lee does not explicitly teach that polarities of the second terminals are alternately arranged in an arrangement direction. However, Lee as modified by He to have battery cells with four tabs and as further modified to have a second terminal duplicated after the first terminal would have the modules so configured that polarities of the second terminals are alternately arranged in an arrangement direction of the plurality of battery modules.
Regarding claim 6, modified Lee teaches the battery system according to claim 1, wherein the plurality of battery modules comprises: a first bus bar assembly 230 having first bus bars 233 to which the electrode tabs located at one end of the battery cells 100 are connected, and a first terminal plate which is electrically connected to the first bus bars 233 to form the first positive electrode terminal 234 and the first negative electrode terminal 234 (“the bus bar assembly 230 includes a cover plate 231 and body parts 232”, [0070]; “Consequently, the electrode terminals 11 of the cell units 100 are electrically connected to each other via bus bars 233”, [0071]; “Each body part 232 is configured to have a structure in which an external input and output terminal 234 is formed at an L-shaped side thereof and two or more bus bars 233 diverge from the other side thereof”, [0072]; figs. 7 and 8 illustrate the bus bar assembly 230 with bus bars 233 and plate-shaped center portions of body parts 232 which constitute a first terminal plate that connect the bus bars 233 with the positive and negative electrode terminals 234; figs. 1-3 show the bus bar assembly as it attaches to electrode tabs via tab-like terminals 11).
Lee does not teach a second bus bar assembly having second bus bars to which the electrode tab located at the other end of the battery cells are connected, and a second terminal plate which is electrically connected to the second bus bars to form the second positive electrode terminal and the second negative electrode terminal. It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the system of Lee by duplicating the first bus bar assembly of Lee to provide a second bus bar assembly for the second terminal of modified Lee. The second bus bar assembly would predictably provide electrical connectivity for the other end of the battery module, just at the first bus bar assembly electrically connects the first end of the battery module. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Regarding claim 7, modified Lee teaches the battery system according to claim 6, wherein the first and second bus bar assemblies 230 are located at one end and the other end of the battery module 300, respectively (Lee as modified in claim 6 to have a second bus bar assembly has the second bus bar assembly located at the other end of the battery module relative to the first bus bar assembly; these locations are a result of the electrode tabs being located on opposite ends of the battery cells 100, as taught in He and used to modify Lee).
Regarding claim 8, modified Lee teaches the battery system according to claim 1, wherein the plurality of battery modules are formed to have a smaller width in a width direction perpendicular to the length direction than a length in the length direction running from the first terminal to the second terminal (as shown in figs. 1 and 2, the width direction may be either the direction of the cell stack, which is perpendicular to the length direction with is roughly horizontal with respect to the figures; figs. 1 and 2 also show that the width in the cell stack direction is smaller than the length of the module).
Regarding claim 9, modified Lee teaches the battery system according to claim 8, wherein the plurality of battery cells is disposed to be stacked in the width direction (as discussed regarding figs. 1 and 2 in claim 8, the direction of the cell stack is considered the width direction).
Regarding claim 10, Lee teaches a battery system (“Battery Pack”, Title, where a pack is a type of system; fig. 1) comprising a plurality of battery modules 300 (“the battery module assembly 300”, [0062], figs. 1-2, 9-10), each battery module including: 
a plurality of battery cells 10 (“the battery module assembly 300 includes four battery modules 200 having cell units 100, each of which includes two battery cells 10”, [0062]; figs. 1 and 2; the battery module assembly of Lee corresponds to the claimed battery module, and the module and cell units of Lee may be considered submodules of the modules 300),
each of the battery cells 10 including a positive electrode tab and a negative electrode tab formed at one side (“electrode terminals 11”, [0067], formed by joining tabs of adjacent cells 100 and shown in fig. 5 as being on one end of the battery cell 10; “a cathode terminal and an anode terminal protrude from opposite ends or one end of the battery case”, [0035], such that one terminal of each battery cell 10 will be a positive electrode tab, and the other terminal of each battery cell 10 will be a negative electrode tab; “a cathode terminal  and an anode terminal protrude from one end of the battery case”, Claim 10), 
wherein the plurality of battery cells 10 in each battery module 300 are stacked to form a first plurality of alternating positive and negative electrode tabs at a first end of each battery module 300 (“the battery cells are stacked to constitute a battery module”, [0035]; figs. 1 and 10 show the battery cells 10 in a cell stack as part of the module and the pack/system; positive and negative tabs may be said to alternate with tabs of one polarity on the upper side of the module with respect to the figure, and tabs of the opposite polarity on the lower side of the module with respect to the figure), 
a first terminal (collectively body parts 232) having a first positive electrode terminal 234 and a first negative electrode terminal 234, wherein the first positive electrode terminal is formed by connecting the first plurality of positive electrode tabs and the first negative electrode terminal is formed by connecting the first plurality of negative electrode tabs (“Each body part 232 is configured to have a structure in which an external input and output terminal 234 is formed at an L-shaped side thereof”, [0072]; fig. 8 shows a first polarized terminal 234 and a second polarized terminal 234’ as parts of a terminal collectively formed by body parts 232 and 232’; “a bus bar assembly 230 disposed at the front of the battery modules 200 to electrically connect the battery modules 200 to one another in parallel”, [0062], such that one polarized terminal 234 will be a positive electrode terminal, and the other polarized terminal 234 will be a negative electrode terminal; “four battery modules 200 having cell units 100, each of which includes two battery cells 10, connected in parallel to one another,… a bus bar assembly 230 disposed at the front of the battery modules 200 to electrically connect the battery modules 200 to one another in parallel”, [0062]; parallel connection means that positive electrode tabs will be connected to form the positive terminal and negative electrode tabs will be connected to form the negative terminal); 
wherein the first terminal of each battery module 300 is electrically connected with the first terminal of an adjacent battery module 300 (fig. 9 shows one battery module 300 in a pack, such that the terminal comprised of two body parts 232 together with positive and negative terminals 234 is facing outwards in an accessible manner; fig. 10 shows that each battery module 300 has an outward facing terminal, and this outward facing is an arrangement which allows the terminal of one module to be electrically connected to the terminal of another module, e.g. through a busbar or cable).
Lee does not teach that a positive electrode tab and a negative electrode tab are formed at both two opposite side of the battery cells; a second terminal having a second positive electrode terminal and a second negative electrode terminal, wherein the second positive electrode terminal is formed by connecting the second plurality of positive electrode tabs and the second negative electrode terminal is formed by connecting the second plurality of negative electrode tabs; and the second terminal of the each battery module is arranged to be electrically connected with the second terminal of an adjacent battery module.
	He teaches a battery module (pack 1000) including battery cells 100 (“Single cells, power battery packs and vehicles”, Title; “The power battery pack 1000 according to the embodiment of the present application includes: a battery pack casing and a plurality of single cells 100 in the above-mentioned embodiments”, [0074]; fig. 3):
wherein each of the battery cells 100 includes a positive electrode tab 21, 23 and a negative electrode tab 22, 24 formed at both two opposite sides (“The first positive electrode terminal 21 and the first negative electrode terminal 22 are provided on the first end surface, the second positive electrode terminal 23 and the second negative electrode terminal 24 are provided on the second end surface”, [0040]; fig. 3 shows terminals, i.e. tabs, formed on opposite sides of the cell 100), 
and the battery cells are stacked (“Wherein, the single cells 100 are installed in the battery pack casing, the multiple single cells 100 are arranged in sequence, and the upper and lower ends of the multiple single cells 100 are kept flush”, [0075], in other words, the cells are stacked; fig. 3 shows cells 100 in a stack formation).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the battery modules of Lee by replacing the two-terminal cells of Lee with the four-terminal cells of He, since four terminals allows for a variety of advantages including improved safety and efficiency (“In this way, the number of paths through which the current is drawn is increased, and when one of the two pairs of positive and negative electrode terminals fails, the other pair can be used as a backup. Therefore, the single cell 100 is designed with four electrode terminals, which can reduce the size of the single electrode terminal, reduce the difficulty of sealing and manufacturing of the single electrode terminal, and at the same time improve the overcurrent capability, which can improve the safety and stability of the single cell 100 in use, and the single battery 100 can realize bidirectional extraction, which greatly reduces the internal resistance of the battery and enhances the overcurrent efficiency”, [0052], He; see also [0034] of He). 
Additionally, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to further modify Lee by adding a second terminal having a second positive electrode terminal and a second negative electrode terminal, wherein the second positive electrode terminal is formed by connecting the second plurality of positive electrode tabs and the second negative electrode terminal is formed by connecting the second plurality of negative electrode tabs, wherein the second terminal of one battery module of the plurality of battery modules is arranged to be electrically connected with the second terminals of battery modules adjacent to the one battery module. Duplicating the first terminal of Lee to create a second terminal connecting the second set of electrode tabs provides the electrical connection needed in order to achieve the bidirectional extraction touted by He ([0052]), as would be understood by a person of ordinary skill in the art. (“When the currents of all four electrode terminals are turned on, the conduction of dual flow paths or multiple flow paths can be realized, which can greatly reduce the internal resistance of the single cell 100 and improve the overcurrent capability of the single cell 100. Compared with the single input and single output, the charging and discharging efficiency of the single battery 100 of the present application is higher, which is more conducive to saving the user's charging and discharging time, and has better practicability”, [0034] of He, which implies a second terminal structure with a second positive electrode terminal and a second negative electrode negative terminal being a second input and second output; “Electrode terminals of the cell units may be electrically connected to each other via bus bars”, [0031], Lee; “the bus bar assembly may include… a structure in which an external input and output terminal is formed”, [0032], Lee, such that the terminal structure of Lee provides the desired electrically connectivity).
Lee as modified thus far does not teach that first and second positive electrode terminals of a first battery module among the plurality of battery modules are respectively connected to first and second negative electrode terminals of a second battery module adjacent to the first battery module, and first and second positive electrode terminals of the second battery module are respectively connected to first and second negative electrode terminals of a third battery module adjacent to the second battery module.
Kong teaches a battery system 10 similar to that of Lee, comprising battery modules 100 including battery cells 110 (“Referring to FIG. 3, a battery pack 10 includes a plurality of battery modules 100”, [0051]; “Referring to FIG. 7, the battery module 100 according to the present exemplary embodiment may include a battery cell 110 and a bus bar frame 150”, [0057]). Specifically, Kong teaches that a positive electrode terminal of a first battery module among the plurality of battery modules is connected to a negative electrode terminal of a second battery module adjacent to the first battery module, and a positive electrode terminal of the second battery module is connected to a negative electrode terminal of a third battery module adjacent to the second battery module (“The bus bar 500 may include a first bus bar 500a connecting the first battery module 100a and the second battery module 100b, a second bus bar 500b connecting the second battery module 100b and the third battery module 100c, and a third bus bar 500c connecting the third battery module 100c and the first battery module 100a”, [0054]; the bus bars connect terminals of adjacent batteries in series, i.e. with positive terminals connected to negative terminals, as shown in figs. 4-6).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the first and second terminals of modified Lee such that first and second positive terminals are connected to respective first and second negative terminals of an adjacent battery module for a first and second module and for a second and third module as taught by Kong. Such a person would have been motivated to apply the connections of Kong in order to achieve a large capacity battery pack (“as the need for a large capacity structure increases, including the use of energy storage sources, a demand for battery packs having a multi-module structure in which a plurality of rechargeable batteries formed by assembly a plurality of battery modules coupled in series and/or in parallel with each other has increased”, [0005]). 

Response to Arguments
Applicant’s arguments, see p. 7, "Claim Objections", filed 07 September 2022, with respect to the objection to claim 1 have been fully considered and are persuasive.  The objection of 07 June 2022 has been withdrawn. 
Applicant’s arguments, see p. 7, "Claim Rejection Under 35 U.S.C. 112", filed 07 September 2022, with respect to claims 1-10 have been fully considered and are persuasive.  The rejection of claims 1-10 under 35 U.S.C. 112(b) of 07 June 2022 has been withdrawn. 
Applicant's arguments filed 07 September 2022, "Claim Rejections Under 35 U.S.C. 103", have been fully considered but they are not persuasive. 
On p. 10, Applicant argues that the busbar of Lee does not meet the claimed terminal. This argument is not commensurate in scope with the claims. The structure of Lee with the bus bar connected to the terminal posts still meets the broadest reasonable interpretation of the claims, as the structures are connected and meet the claimed limitation. The busbars of Lee include posts 234, which form connection points, i.e. electrical terminals, for the battery module. The claim language does not exclude the module terminals from being formed in an external busbar structure. 
On p. 10-11, Applicant argues that Kong teaches designators instead of terminals as claimed.  Kong does teach designators but this is not the feature cited as corresponding to the claimed terminals. Underneath flame blocking members 300, the end of the busbar 500 is connected to the battery module; the portion of the module which connects to the busbar 500 is the terminal of the module, and reads on the claimed terminal. Additionally, in response to applicant's arguments against the reference Kong individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mueller et al. (US 2019/0036093 A1) teaches a battery module with a first and second positive terminal and a first and second negative terminal, see fig. 5 and [0097] to [0099].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728         

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728